        Case 2:20-cv-04149 Document 1 Filed 09/03/20 Page 1 of 20 PageID #: 1




Panagiota Betty Tufariello (PBT 3429)
INTELLECTULAW, THE LAW OFFICES OF P.B. TUFARIELLO, P.C.
25 Little Harbor Road
Mount Sinai, NY 11766
Telephone: (631) 476-8734
Facsimile: (631) 476-8737
Email: pbtufariello@intellectulaw.com

Attorneys for Plaintiff CHOPRA & NOCERINO, LLP.




UNITED STATES DISTRICT COUNT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
CHOPRA & NOCERINO, LLP.
                                                                                  Civil Case No. 1:20-cv
        Plaintiff
                                                                                  COMPLAINT
                                                                                  DEMAND FOR JURY TRIAL

v.


ELEFTERAKIS, ELEFTERAKIS AND
PANEK, P.C.

                  Defendant.
----------------------------------------------------------------



          NOW COMES Plaintiff, CHOPRA & NOCERINO, LLP (“CHOPRA & NOCERINO)

by and through its undersigned attorneys, INTELLECTULAW, The Law Offices of P.B.

Tufariello, P.C., on its behalf and for its Complaint against the above named Defendant

ELEFTERAKIS, ELEFTERAKIS AND PANEK, P.C. (“ELEFTERAKIS and PANEK”) and

alleges and avers as follows:


Page 1- Chopra & Nocerino v. Elefterakis, Elefterakis and Panek, P.C.; Case No.
        Case 2:20-cv-04149 Document 1 Filed 09/03/20 Page 2 of 20 PageID #: 2




                                                NATURE OF THE ACTION

     1. CHOPRA & NOCERINO brings this action for injunctive relief and damages to halt a

          false and deceptive bait-and-switch advertising scheme by Defendant, who unjustly seek

          to profit off of the goodwill and reputation of professionalism of the NYC-HURT brand

          and its associated trademarks.

     2. Defendant secured a U.S. Registration for the vanity phone number NYC-HURT in

          connection with legal services without the authorization of CHOPRA & NOCERINO,

          whose use of its marks 855-NYC-HURT and NYC-HURT in interstate commerce

          predate Defendant’s, by at least as early as 2011. For this reason, in addition to the

          present action, CHOPRA & NOCERINO are currently seeking the cancellation of

          Defendant’s registration.

     3. The key component of Defendant’s bait-and-switch scheme is the phone number 866-

          NYC-HURT, which is advertised to consumers as a means of contact for the legal

          services of NYC-HURT. But when the consumer “takes the bait” and seeks an attorney

          by calling the number, they are directed to Defendant ELEFTERAKIS and PANEK

          rather than CHOPRA & NOCERINO.

     4. The scheme intentionally exploits the reputation of NYC-HURT which has been

          established by CHOPRA & NOCERINO and employs a vanity phone number with only a

          2 digit difference in the 800- toll-free area code to lure unsuspecting consumers away

          from CHOPRA & NOCERINO and to unjustly benefit Defendant ELEFTERAKIS and

          PANEK to the detriment of CHOPRA & NOCERINO.



Page 2- Chopra & Nocerino v. Elefterakis, Elefterakis and Panek, P.C.; Case No.
        Case 2:20-cv-04149 Document 1 Filed 09/03/20 Page 3 of 20 PageID #: 3




     5. CHOPRA & NOCERINO seeks an injunction halting Defendant ELEFTERAKIS and

          PANEK’s wrongful conduct, as well as compensatory and punitive damages.



                                                               PARTIES

     6. Plaintiff, CHOPRA & NOCERINO, LLP, is a limited liability partnership duly organized

          and existing under the laws of the State of New York, having a regular and established

          place of business at 100 Quentin Roosevelt Blvd, Unit 107, Garden City, New York

          11530 ("Plaintiff" and/or “CHOPRA & NOCERINO”).

     7. Upon information and belief, Defendant ELEFTERAKIS, ELEFTERAKIS AND

          PANEK, P.C. (“ELEFTERAKIS and PANEK”) is a professional corporation duly

          organized and existing under the laws of the State of New York, having a regular place of

          business at 80 Pine Street, 38th Floor, New York, New York 10005.



                                              JURISDICTION AND VENUE

     8. This Court has subject matter jurisdiction of this action on the following basis:

                a. Under 28 U.S.C. § 1331 since this action arises under the Laws of the United

                     States, i.e. the Lanham Act § 43(a), 15 U.S.C. § 1225 et seq.;

                b. Under 28 U.S.C. § 1338 since this action arises under the Trademark and Unfair

                     Competition Laws of the United States, Lanham Act § 43(a), 15 U.S.C. §§ 1114,

                     1125 et seq.;




Page 3- Chopra & Nocerino v. Elefterakis, Elefterakis and Panek, P.C.; Case No.
          Case 2:20-cv-04149 Document 1 Filed 09/03/20 Page 4 of 20 PageID #: 4




                c. Under 28 U.S.C. § 1121 since this action involves questions arising under the

                     Trademark Laws of the United States, Lanham Act § 43(a), 15 U.S.C. §§ 1114,

                     1125 et seq.; and

                d. Under 28 U.S.C. § 1367(a) since this action alleges state law violations that are

                     part of the same case or controversy as those arising under the laws of the United

                     States.

     9. Venue is proper in the United States District Court for the Eastern District of New York

           pursuant to 28 U.S.C. § 1391(b) and (c) since a substantial portion of the harm sought to

           be avoided, and a substantial part of the events and omissions giving rise to the claims

           asserted herein, occurred in this district.



                                                FACTUAL BACKGROUND

     I.         CHOPRA & NOCERINO’s NYC-HURT trademarks.

     10. Since its inception in 2010, CHOPRA & NOCERINO, a law firm, provides legal services

           focused primarily on the area of personal injury law.

     11. CHOPRA & NOCERINO represents clients who have incurred injuries through motor

           vehicle accidents, motorcycle accidents, car accidents, truck accidents, bicycle accidents,

           construction accidents, premises accidents, slip-and-falls, false arrests, wrongful deaths,

           burning accidents, medical malpractice, and police brutality.

     12. CHOPRA & NOCERINO has developed a reputation for professionalism among

           personal injury law firms.



Page 4- Chopra & Nocerino v. Elefterakis, Elefterakis and Panek, P.C.; Case No.
        Case 2:20-cv-04149 Document 1 Filed 09/03/20 Page 5 of 20 PageID #: 5




     13. CHOPRA & NOCERINO’s and their Principals’ reputation and professionalism have

          won and/or have contributed towards many verdicts and settlements for their clients,

          including but not limited to:

                            i. $10 Million – Verdict – A 77-year-old woman was driving through an

                                intersection in Brooklyn when her vehicle struck a public bus. The elderly

                                woman sustained leg and neck injuries. The verdict was reached in Kings

                                County Supreme Court.

                           ii. $3 Million – Settlement (New York Labor Law Section 240) – A male

                                construction worker, age 42, fell off a ladder and injured his spine in

                                Manhattan, New York. The injury required spinal surgery. Settlement was

                                reached in Brooklyn just before trial.

                          iii. $2.25 Million – Settlement – Awarded to a 57-year-old male who was

                                knocked off his bicycle by an NYPD officer in Brooklyn. Because of the

                                accident, the plaintiff required three surgeries. The settlement was reached

                                after liability had been determined in Kings County Supreme Court.

                          iv. $2 Million – Settlement – A 40-year-old female suffered a spinal injury

                                sustained when her vehicle was struck in a Brooklyn intersection.

                                Settlement was reached in King’s County Supreme Court.

                           v. $1.8 Million – Settlement – Awarded to a male who slipped on a wet floor

                                on private property. The floor was just mopped and adequate signage was

                                not visible to alert individuals of the slippery surface.



Page 5- Chopra & Nocerino v. Elefterakis, Elefterakis and Panek, P.C.; Case No.
        Case 2:20-cv-04149 Document 1 Filed 09/03/20 Page 6 of 20 PageID #: 6




                          vi. $1.45 Million – Settlement – Awarded to a 25-year-old woman who

                                suffered neck injuries when a bathroom ceiling collapsed on her in

                                Queens, NY. Settlement was reached in Kings County Supreme Court.

                         vii. $1.44 Million – Settlement – Male, age 27, was injured when his vehicle

                                was rear-ended by a commercial vehicle in Suffolk County, NY.

                                Settlement was reached in Brooklyn, NY.

                        viii. $1.225 Million – Settlement – Awarded to a motorcyclist who was

                                involved in an accident with a car. After the motorcyclist was ejected from

                                his vehicle, he suffered a severe injury to his leg as it was run over by a

                                bus.

                          ix. $1.2 Million – Settlement – A 33-year-old male was driving through an

                                intersection in Brooklyn when his vehicle was struck by a City of New

                                York Department of Sanitation (DSNY) salt spreader. The plaintiff

                                suffered severe injuries. Allegations of intoxication of the injured male

                                were unfounded and the case settled after deposition of a non-party

                                witness (police detective).

                           x. $1.2 Million – Settlement – Female, age 43, tripped while exiting a Staten

                                Island bar and sustained neck and back injuries. Settlement reached after

                                liability verdict in favor of the plaintiff in Richmond County Court.

                          xi. $1.12 Million – Verdict – A 33-year-old male was making a left turn in

                                Queens when his vehicle was struck, and he sustained neck and back

                                injuries. Verdict was reached in Queens Supreme Court.

Page 6- Chopra & Nocerino v. Elefterakis, Elefterakis and Panek, P.C.; Case No.
        Case 2:20-cv-04149 Document 1 Filed 09/03/20 Page 7 of 20 PageID #: 7




                         xii. $1.05 Million – Settlement – Female, age 29, fell down a flight of stairs

                                that were not properly maintained in Brooklyn and suffered neck injuries

                                that required surgery. Settlement was reached on the eve of trial in Kings

                                County, NY.

                        xiii. $1.05 Million – Settlement – Awarded to a 47-year-old woman who was

                                injured when the vehicle she was a passenger in crashed into a stationary

                                container in Brooklyn.

                        xiv. $825,000 – Settlement – Male, age 33, was injured when his vehicle

                                struck a tree in Queens, NY. Improper repair work to his vehicle caused

                                the tire to come off the car which caused the accident. Settlement was

                                reached during trial in Queens County, NY

                         xv. $800,000 – Settlement – Awarded to a 26-year-old woman who was

                                injured when bathroom ceiling collapsed in her Brooklyn rental apartment.

                        xvi. $750,000 – Settlement – Awarded to a male, age 57, who suffered back

                                injuries that required surgery when his vehicle was rear-ended in

                                Brooklyn, NY.

                       xvii. $750,000 – Settlement – Awarded to a 52-year-old female who fell down

                                a flight of stairs leading to the basement of a two-story rental home in

                                Brooklyn, NY. Settlement was reached at the end of trial on the day of

                                closing arguments in Kings County Supreme Court.

                      xviii. $725,000 – Settlement – Awarded to a 71-year-old female who injured her

                                hip when she tripped and fell on a New York City sidewalk in Queens.

Page 7- Chopra & Nocerino v. Elefterakis, Elefterakis and Panek, P.C.; Case No.
        Case 2:20-cv-04149 Document 1 Filed 09/03/20 Page 8 of 20 PageID #: 8




                                The case was tried, appealed, and settled during the second trial in

                                Queens, NY.

                        xix. $700,000 – Settlement – A 52-year-old male was struck by a commercial

                                vehicle as he was walking in Brooklyn, NY. The plaintiff suffered injuries

                                to his left leg, left arm, and right elbow.

                         xx. $600,000 – Settlement – Awarded to a 31-year-old male who was rear-

                                ended while working in Nassau County. The case settled for $100,000

                                from the vehicle that rear-ended him and $500,000 was recovered from the

                                plaintiff’s employer’s SUM (Supplementary Uninsured/Underinsured

                                Motorist) policy.

                        xxi. $590,000 – Settlement – Female, age 35, injured her spine during a car

                                accident in Nassau County. The victim had pre-existing spinal injuries but

                                it was determined the car accident aggravated her condition. The

                                settlement was reached after a liability verdict in favor of the plaintiff in

                                Nassau County Supreme Court.

                       xxii. $550,000 – Settlement – Awarded to a 49-year-old female electrician who

                                fell off scaffolding in Manhattan, NY, and sustained injuries to her right

                                shoulder and neck. The case was previously dropped by another law firm.

                      xxiii. $400,000 – Settlement – Awarded to a 22-year-old female whose vehicle

                                struck an uncovered storm drain on a Bronx highway, which caused her to

                                crash into the highway barrier wall. She suffered an ankle injury that

                                required surgery. Settlement was received from the City of New York.

Page 8- Chopra & Nocerino v. Elefterakis, Elefterakis and Panek, P.C.; Case No.
        Case 2:20-cv-04149 Document 1 Filed 09/03/20 Page 9 of 20 PageID #: 9




                      xxiv. $344,000 – Verdict – An 11-year-old boy was injured (non-displaced

                                fractured wrist that did not require surgery) during a school trip to a Bronx

                                park when he tripped and fell on a tree root. The verdict was won against

                                the New York City Department of Education, for negligent supervision of

                                the adolescent, and the New York City Department of Parks & Recreation,

                                for negligent maintenance of the park.

     14. CHOPRA & NOCERINO provides its legal services under various service marks and

          service names including but not limited to CHOPRA & NOCERINO,




                                               , 855-NYC-HURT and NYC-HURT.

     15. 855-NYC-HURT and NYC-HURT are phone words, i.e., a vanity telephone number that

          CHOPRA & NOCERINO has adopted as service marks to symbolize its CHOPRA &

          NOCERINO legal services brand.

     16. Since at least as early as 2010 in commerce, and as early as 2011 in interstate commerce,

          CHOPRA & NOCERINO has used 855-NYC-HURT and NYC-HURT extensively to

          identify its legal services, its offices, and its website. Among other uses, CHOPRA &

          NOCERINO has used 855-NYC-HURT and NYC-HURT as a service mark on its

          website www.chopranocerino.com , radio advertisements, newspaper advertisements,

          internet advertisements, journal advertisements and giveaways. Examples of such uses

          are shown below:
Page 9- Chopra & Nocerino v. Elefterakis, Elefterakis and Panek, P.C.; Case No.
      Case 2:20-cv-04149 Document 1 Filed 09/03/20 Page 10 of 20 PageID #: 10




Page 10- Chopra & Nocerino v. Elefterakis, Elefterakis and Panek, P.C.; Case No.
      Case 2:20-cv-04149 Document 1 Filed 09/03/20 Page 11 of 20 PageID #: 11




     17. CHOPRA & NOCERINO has invested a lot in its promotion of the services offered in

          connection with 855-NYC-HURT and NYC-HURT.

     18. As a result of the CHOPRA & NOCERINO’s use and promotion, the service marks 855-

          NYC-HURT and NYC-HURT have come to embody substantial goodwill associated

          with CHOPRA & NOCERINO, and consumers immediately identify the 855-NYC-

          HURT and NYC-HURT marks with CHOPRA & NOCERINO.

     19. In addition to the common law rights CHOPRA & NOCERINO has developed through

          extensive use of the 855-NYC-HURT and NYC-HURT marks, CHOPRA &

          NOCERINO is the owner of all rights, title, and interest in U.S. Trademark Application

          Serial No. 90/114,964 for the mark 855-NYC-HURT (the “Trademark”) for LEGAL

          SERVICES, use in International Class 045; and U.S. Trademark Application Serial No.

          90/115,010 for the Trademark NYC-HURT (the “Trademark”) for LEGAL SERVICES,

          use in International Class 045.

Page 11- Chopra & Nocerino v. Elefterakis, Elefterakis and Panek, P.C.; Case No.
      Case 2:20-cv-04149 Document 1 Filed 09/03/20 Page 12 of 20 PageID #: 12




     II. Defendant’s Acts

     20. Notwithstanding CHOPRA & NOCERINO’s prior rights in the 855-NYC-HURT and

          NYC-HURT, on November 19, 2019, Defendant improperly secured U.S. Registration

          No. 5,914,394 for the mark NYC-HURT in connection with legal services in

          International Class 045.

     21. CHOPRA & NOCERINO began using its 855-NYC-HURT and NYC-HURT marks in

          interstate commerce at least as early as 2011, well before Defendant’s claimed first-use-

          date.

     22. On July 17, 2017, Defendant began using Plaintiff CHOPRA & NOCERINO’s NYC-

          HURT trademark improperly and without their authorization.

     23. On May 7, 2019, Defendant applied with the U.S. Patent & Trademark Office to

          improperly and without Plaintiff CHOPRA & NOCERINO’s authorization, secure a

          Trademark Registration of NYC-HURT in Defendant’s name.

     24. In their Application for Registration of the mark NYC-HURT, Defendant declared to the

          Trademark Office that they are the owner of NYC-HURT.

     25. Defendant’s declaration that they are the owner of NYC-HURT was intentionally false.

     26. Defendant and Plaintiff CHOPRA & NOCERINO are direct competitors. They provide

          the same legal services. They both solicit the same clients using the same routes of trade.

          They frequent the same courts.

     27. Certain of Defendant’s principals have had personal relationships with certain of

          CHOPRA & NOCERINO’s principals.



Page 12- Chopra & Nocerino v. Elefterakis, Elefterakis and Panek, P.C.; Case No.
      Case 2:20-cv-04149 Document 1 Filed 09/03/20 Page 13 of 20 PageID #: 13




     28. Defendant had knowledge of CHOPRA & NOCERINO’s prior use of NYC-HURT in

          connection with their services.

     29. CHOPRA & NOCERINO has prior rights to the service marks 855-NYC-HURT and

          NYC-HURT; rights that precede Defendant’s rights to its NYC-HURT mark, as

          embodied by U.S. Registration 5,914,394.

     30. Despite that knowledge, Defendant intentionally and falsely declared to the U.S.

          Trademark Office, under the penalty of perjury, that they are the owner of the service

          mark sought to be registered.

     31. Defendant’s knowing, intentional, and false declarations to the U.S. Trademark Office,

          under the penalty of perjury, constitute Fraud on the U.S.Trademark Office.

     32. Defendant’s NYC-HURT mark is identical in sight, sound, and commercial impression to

          CHOPRA & NOCERINO’s service marks 855-NYC-HURT and NYC-HURT.

     33. The goods identified in the Registration are legal services. They are identical to, overlap

          with, or are highly related to the services with which CHOPRA & NOCERINO has used

          and continues to use its service marks 855-NYC-HURT and NYC-HURT.

     34. Defendant continues to use NYC-HURT.

     35. Defendant’s mark NYC-HURT, when used in connection with Defendant’s services as

          identified in its Registration, so resembles CHOPRA & NOCERINO’s previously used

          855-NYC-HURT and NYC-HURT service marks – they are identical, as to be likely to

          cause confusion, to cause mistake, and/or to deceive members of the public concerning a

          sponsorship, or endorsement of, or an affiliation, connection, or association with, the

          source of goods and services sold under the 855-NYC-HURT and NYC-HURT marks, in

Page 13- Chopra & Nocerino v. Elefterakis, Elefterakis and Panek, P.C.; Case No.
      Case 2:20-cv-04149 Document 1 Filed 09/03/20 Page 14 of 20 PageID #: 14




          violation of Section 2(d) of the Lanham Act, 15 U.S.C. § 1052(d), with consequent injury

          to CHOPRA & NOCERINO, the public, and the trade.

     36. CHOPRA & NOCERINO is being damaged by both Defendant’s improper use and

          Registration of NYC-HURT, in that members of the purchasing public and/or the trade

          are likely to be confused or mistaken that Defendant’s services offered under Defendant’s

          Mark originate from CHOPRA & NOCERINO, or are from the same source as the

          services sold under CHOPRA & NOCERINO’s previously used 855-NYC-HURT and

          NYC-HURT service marks, or that such services of Defendant are sponsored by,

          endorsed by, or affiliated with the source of services provided under CHOPRA &

          NOCERINO’s previously used 855-NYC-HURT and NYC-HURT service marks. Such

          likelihood of confusion results in damage to the goodwill among purchasers and the trade

          that CHOPRA & NOCERINO’s 855-NYC-HURT and NYC-HURT service marks

          symbolize.

     37. The Registration is a source of damage and injury to CHOPRA & NOCERINO.

     38. The continued Registration of Defendant’s Mark will support and assist the Defendant in

          the confusing and misleading use of Defendant’s Mark, and, also, will give color and

          exclusive statutory rights to Defendant in violation and derogation of CHOPRA &

          NOCERINO’s prior and superior rights.

     39. If Respondent’s U.S. Registration No. 5,914,394 is not canceled, Respondent shall

          obtain prima facie exclusive right to use Respondent’s mark. Such continued registration

          will be a source of damage and injury to CHOPRA & NOCERINO.



Page 14- Chopra & Nocerino v. Elefterakis, Elefterakis and Panek, P.C.; Case No.
      Case 2:20-cv-04149 Document 1 Filed 09/03/20 Page 15 of 20 PageID #: 15




                                                               COUNT I

                               Trademark Infringement and Unfair Competition
                              Under the Lanham Act Pursuant to 15 U.S.C. § 1114

     40. CHOPRA & NOCERINO CHOPRA & NOCERINO repeats, realleges and incorporates

          by reference the allegations contained in paragraphs 1-23 of the Complaint as though

          more fully set forth herein.

     41. Defendant’s conduct, as described herein, including their current use of the mark NYC-

          HURT, constitutes trademark infringement and unfair competition because it is likely to

          cause confusion, mistake and deception as to the affiliation, connection and association

          between Defendant’s services and Plaintiff CHOPRA & NOCERINO’s services, in

          violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114(1).

     42. As a direct and proximate result of Defendant’s wrongful conduct, Defendant has caused

          Plaintiff CHOPRA & NOCERINO irreparable harm and injury.

     43. Defendant’s act of infringement and unfair competition are knowing and willful.

     44. Unless Defendant is enjoined from its wrongful conduct, Plaintiff CHOPRA &

          NOCERINO will suffer further irreparable injury and harm, for which it has no adequate

          remedy at law.

                                                              COUNT II

                        Federal Unfair Competition Pursuant to 15 U.S.C. §1125(a)
                                       (False Designation of Origin)

     45. Plaintiff CHOPRA & NOCERINO repeats, realleges and incorporates by reference the

          allegations contained in paragraphs 1-28 of the Complaint as though more fully set forth

          herein.
Page 15- Chopra & Nocerino v. Elefterakis, Elefterakis and Panek, P.C.; Case No.
      Case 2:20-cv-04149 Document 1 Filed 09/03/20 Page 16 of 20 PageID #: 16




     46. Defendant’s conduct, as described herein, including its current use of the service mark

          NYC-HURT, constitutes federal unfair competition because it falsely designates the

          origin as to the affiliation, connection, and association between Defendant’s services and

          Plaintiff CHOPRA & NOCERINO’s services, in violation of Section 43(a) of the

          Lanham Act, 15 U.S.C. § 1125(a).

     47. As a direct and proximate result of Defendant’s wrongful conduct, Defendant has caused

          Plaintiff CHOPRA & NOCERINO irreparable harm and injury.

     48. Defendant’s acts of infringement and unfair competition are knowing and willful.

     49. Unless Defendant is enjoined from its wrongful conduct, Plaintiff CHOPRA &

          NOCERINO will suffer further irreparable injury and harm, for which it has no adequate

          remedy at law.

                                                             COUNT III

                        Federal Unfair Competition Pursuant to 15 U.S.C. § 1125(a)
                                 (Confusion, Mistake and/or Deception)

     50. Plaintiff CHOPRA & NOCERINO repeats, realleges and incorporates by reference the

          allegations contained in paragraphs 1-33 of the Complaint as though fully set forth

          herein.

     51. Defendant’s conduct, as described herein, including its current use of the service mark

          NYC-HURT, constitutes federal unfair competition because it causes the likelihood of

          confusion, mistake and/or deception as to the affiliation, connection and association

          between Defendant’s services and Plaintiff CHOPRA & NOCERINO’s services, in

          violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

Page 16- Chopra & Nocerino v. Elefterakis, Elefterakis and Panek, P.C.; Case No.
      Case 2:20-cv-04149 Document 1 Filed 09/03/20 Page 17 of 20 PageID #: 17




     52. As a direct and proximate result of Defendant’s wrongful conduct, Defendant has caused

          Plaintiff CHOPRA & NOCERINO irreparable harm and injury.

     53. Defendant’s acts of infringement and unfair competition are knowing and willful.

     54. Unless Defendant is enjoined from its wrongful conduct, Plaintiff CHOPRA &

          NOCERINO will suffer further irreparable injury and harm, for which it has no adequate

          remedy at law.

                                                             COUNT IV

                       Federal Trademark Dilution Pursuant to 15 U.S.C. § 1125(c)

     55. Plaintiff CHOPRA & NOCERINO repeats, realleges and incorporates by reference the

          allegations contained in paragraphs 1-38 of the Complaint as though fully set forth

          herein.

     56. Defendant’s conduct, as described herein, including its current use of the mark NYC-

          HURT, constitutes federal trademark dilution, in violation of Section 43(c) of the

          Lanham Act, 15 U.S.C. § 1125(c).

     57. As a direct and proximate result of Defendant’s wrongful conduct, Defendant has caused

          Plaintiff CHOPRA & NOCERINO irreparable harm and injury.

     58. Defendant’s acts of infringement and unfair competition are knowing and willful.

     59. Unless Defendant is enjoined from its wrongful conduct, Plaintiff CHOPRA &

          NOCERINO will suffer further irreparable injury and harm, for which it has no adequate

          remedy at law.




Page 17- Chopra & Nocerino v. Elefterakis, Elefterakis and Panek, P.C.; Case No.
      Case 2:20-cv-04149 Document 1 Filed 09/03/20 Page 18 of 20 PageID #: 18




                                                              COUNT V

    Infringement Pursuant to New York State Common Law, New York State Trademark
                   Law, and New York State Unfair Competition Laws


     60. Plaintiff CHOPRA & NOCERINO repeats, realleges and incorporates by reference the

          allegations contained in paragraphs 1-43 of the Complaint as though fully set forth

          herein.

     61. Defendant’s conduct, as described herein, including its current use of the service mark

          NYC-HURT, constitutes infringement pursuant to New York State Common Law, New

          York State Trademark Law, and/or New York State Law of Unfair Competition as

          defined by and in contravention of New York Statutes and Case Law as to the affiliation,

          connection and association between Defendant’s services and Plaintiff CHOPRA &

          NOCERINO’s services, in violation of New York State Common Law, New York State

          Trademark Law, and/or New York State Law of Unfair Competition.

     62. As a direct and proximate result of Defendant’s wrongful conduct, Defendant has caused

          Plaintiff CHOPRA & NOCERINO irreparable harm and injury.

     63. Defendant’s acts of infringement and unfair competition are knowing and willful.

     64. Unless Defendant is enjoined from their wrongful conduct, Plaintiff CHOPRA &

          NOCERINO will suffer further irreparable injury and harm, for which it has no adequate

          remedy at law.




Page 18- Chopra & Nocerino v. Elefterakis, Elefterakis and Panek, P.C.; Case No.
      Case 2:20-cv-04149 Document 1 Filed 09/03/20 Page 19 of 20 PageID #: 19




                                                  REQUEST FOR RELIEF

          WHEREFORE, Plaintiff CHOPRA & NOCERINO, LLP. prays and respectfully requests

the following relief:

     1. That Defendant, and all persons acting in concert or participating with it be preliminarily

          and permanently enjoined from:

                a. using NYC-HURT, or any other names, words, designations or symbols

                     consisting of, incorporating in whole or part, or otherwise similar to the

                     Trademark NYC-HURT;

                b. otherwise infringing Plaintiff’s Service marks 855-NYC-HURT and NYC-HURT;

                c. engaging in false designations of origin, false description, false advertising, false

                     representations, federal trademark dilution, or otherwise engaging in unfair

                     business or deceptive trade practices or competing unfairly with Plaintiff;

                d. any other conduct that is likely to cause confusion or to cause mistake or to

                     deceive as to the source, affiliation, connection, or association of Defendant’s

                     services with the Plaintiff CHOPRA & NOCERINO.

     2. That Defendant be ordered to pay the Plaintiff CHOPRA & NOCERINO all damages

          suffered by reason of Defendant’s trademark infringement, trademark dilution, and unfair

          competition as set forth in these claims (15 U.S.C. §§ 1117(a) and 1125(c)(2)).

     3. That Defendant be ordered to pay Plaintiff punitive or exemplary damages as provided by

          law.

     4. That Defendant be required to file with this Court and serve on the undersigned counsel

          for the Plaintiff within thirty (30) days after the entry of judgment a written report under
Page 19- Chopra & Nocerino v. Elefterakis, Elefterakis and Panek, P.C.; Case No.
Case 2:20-cv-04149 Document 1 Filed 09/03/20 Page 20 of 20 PageID #: 20
